                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION


IN RE:
                                                    Case Nos.

LEAVE OF ABSENCE REQUEST
                                                                CR119-137 V. Moffett
TARA M. LYONS
                                                                CR118-074   M. Copeland
July 27, 2020 through July 31, 2020
                                                                CR119-125 M. McRae
                                                                CR119-052 S. Freeman, et. al.
                                                                CR119-022 G. Powell, et. al.
                                                                CR119-063 T. Hart
                                                                CR119-002   S. Champagne
                                                                CR119-051 R. Alva
                                                                CR119-115 C. Johnson
                                                                CR119-104 T. Hart
                                                                CR119-049 R. Moore
                                                                CR118-028 V. Moffett
                                                                CR118-056 W. Harris
                                                                CR119-106 T. Corbin
                                                                CR119-157 S. Burton
                                                                CR119-152 D. Williams
                                                                CR119-015 T. Corbin
                                                                CR120-006 J. Musgrove



                                            ORDER


         Upon consideration of the Motion for Leave of Absence filed by the United States of

 America in the above-cited cases on behalf of Assistant United States Attorney Tara M.Lyons

 for the dates of July 27, 2020 through July 31, 2020 to travel out of the country for a vacation;

 same is hereby GRANTED.

         This            of_^U^^              hjU       2020.




                              HOhXlR^E J. RANDAL HALL, CHIEF JUDGE
                              UNITEiySTATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
